Citation Nr: 1414641	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, prior to May 6, 2011.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, beginning May 6, 2011.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, with confirmed service in the Republic of Vietnam.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) to the RO for additional development.  In a January 2013 rating decision, the Appeals Management Center awarded a 70 percent rating for the Veteran's PTSD, effective May 6, 2011.  In April 2013, the Board remanded the issues to the RO for additional development.  The claims have since been returned to the Board for review.  


FINDINGS OF FACT

1.  Prior to May 5, 2011, the evidence of record shows the Veteran's posttraumatic stress disorder (PTSD) was manifested by depression, survivor's guilt, panic attacks one to two times per week, obsessional rituals which interfere with routine activities, intrusive thoughts, insomnia, hypervigilance, angry outbursts, difficulty adapting to stressful circumstances, exaggerated startle response, irritability, suicidal ideation, difficulty establishing and maintaining effective relationships, and impaired concentration, that resulted in occupational and social impairment, with deficiencies in work, family relations, judgment, thinking, and mood.

2.  In June 2013, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issue of entitlement to a higher rating for PTSD, beginning May 6, 2011.  

3.  The evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to May 6, 2011, the criteria for an initial evaluation of 70 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 70 percent for PTSD, beginning May 6, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  

3.  The criteria for a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's PTSD claim being decided on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The claim is substantiated when service connection is granted, no additional notice is required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran was satisfied in regard to the issue of entitlement to an increased initial evaluation for PTSD.  The RO has obtained the Veteran's relevant private treatment records, VA treatment records, and the Veteran's lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran has been afforded VA examinations in September 2010 and April 2012 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In compliance with the Board's April 2013 remand, the Veteran has been afforded an opportunity to provide testimony at a June 2013 Board hearing regarding the severity of his PTSD symptoms, and the transcript has been associated with the Veteran's virtual records.  See Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the issue of entitlement to a total disability rating based on individual unemployability (TDIU), the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

The Veteran has not asserted that there is any outstanding relevant evidence in support of the issues being decided herein.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran and will address the merits of the claim.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Increased Initial Evaluation Claim for PTSD, Prior to May 6, 2011
	
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Historically, the RO granted entitlement to service connection for PTSD in an October 2010 rating decision, assigning an initial 30 percent evaluation, effective August 12, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A January 2013 rating decision assigned a 70 percent evaluation for the Veteran's PTSD, effective from May 6, 2011.  Id.

In relevant part, the rating criteria are as follows:

A 30 percent rating for PTSD contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating for PTSD contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  Id.  The assigned GAF score does not determine the disability rating VA assigns, but is highly probative because it directly relates to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evaluation of a mental disorder is based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent disability picture so that the current rating accurately reflects the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2013).

For the reasons explained below, the Board finds that a 70 percent rating is the appropriate rating for the Veteran's PTSD, prior to May 6, 2011.  38 C.F.R. §§ 4.71a, Diagnostic Code 9411.

In a September 2010 VA examination, the Veteran reported symptoms of depression, sleep problems, apathy, guilt, low energy, difficulty concentrating, some psychomotor slowing, and no suicidal ideation.  The Veteran stated he was married for the second time and had relationships with his wife, friends, and wife's children, but he did not enjoy family gatherings and tended to isolate.  The VA examiner noted the Veteran also felt detached, irritable, with outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, intrusive thoughts, intense memories, and emotional numbing.  The VA examiner diagnosed PTSD related to combat in Vietnam, and opined that PTSD "caused constriction in social and interpersonal relationships and have limited to some extent recreational activities," which caused occasional decrease in work efficiency.

In September 2010, the Veteran described how his parents told him he had changed since he returned from Vietnam and "there was a dark side to [him] that they hadn't seen before."  He explained that he was married from 1975 to 2001, but never trusted his first wife, nor ever felt close to her.  He stated that she did not allow him the "alone time" he needed, causing the Veteran to feel removed, with no desire to be with his wife or their two sons.  He reported difficulties making friends and approached social opportunities "with a sense of dread," causing him to lose old friendships because he did nothing to sustain them.  The Veteran stated that he retired several years early because his work as a mid-level manager required functional relationships with other employees that "was at odds with [] my desire to simply be left alone."  He explained that he is "haunted daily with Vietnam memories," wakes at night thinking about Vietnam, and only recently told his current wife about some of his symptoms.

In a July 2010 VA Medical Center treatment record, the Veteran reported a history of flashbacks, nightmares, and intrusive memories of Vietnam since 1969, and that these symptoms worsened within the past 12 years along with symptoms of depression.  The Veteran reported additional symptoms of survivor's guilt, disturbing memories and dreams, increased startle response, irritability, decreased appetite, loss of interest in activities, anxiety, and passive suicidal ideation.  The Veteran noted that he retired from his job because he had difficulty concentrating and repeated flashbacks interfered with his day-to-day life.   The VA psychiatrist noted that the Veteran cried and was emotionally overwhelmed while discussing Vietnam and diagnosed PTSD and depression "not otherwise specified," with a GAF score of 60 to 65.

That same month, the Veteran began psychiatric treatment at a VA Medical Center with a GAF score of 50.  In an August 2010 VA treatment note, the Veteran reported continued symptoms of nightmares, flashbacks, intrusive thoughts, and feelings of sadness with periods of crying for friends he lost in Vietnam.  The VA psychiatrist found the Veteran had depressed mood, good hygiene, sad facial expression, cooperative, with labile affect, and assessed PTSD and depression with a GAF score of 55.

In a March 2011 letter, M.H., a VA mental health nurse practicioner, noted the Veteran's symptoms of intrusive thoughts, nightmares, anxiety, and "fear with significant physical reaction  related to traumatic events," caused him to be emotionally distant, irritable, demoralized, fatigued, hopeless, and depressed, with difficulty concentrating.  M.H. reported that the Veteran's symptoms limited "his ability to function independently, appropriately, and effectively in most environments."

In a March 2011 VA treatment note, the Veteran reported nightmares, flashbacks, and intrusive thoughts.  He was guarded, depressed, anxious, with good hygiene, full affect, no suicidal ideation, and expressed feelings of sadness accompanied with tearfulness related to losing friends in Vietnam, with a GAF score of 60-65.

In an April 2012 VA examination, the Veteran stated he had significant difficulties with trust, intimacy, and safety that the VA examiner found consistent with PTSD.  The VA examiner noted that the Veteran's emotional functioning was impacted from depressive symptoms of feelings of worthlessness and excessive guilt.  The VA examiner noted that the Veteran's first wife was fearful of his anger and that he frequently "goes off" on his second wife.  Additionally, the Veteran reported chronic suicidal ideation for approximately a decade, and the VA examiner confirmed that the Veteran exhibited suicidal ideation for at least the past ten months while receiving treatment.  The VA examiner opined "that the veteran's reticence and difficulty with trust may have done him a disservice in previous evaluations as he has great difficulty expanding on current difficulties."

At a June 2013 Board hearing, the Veteran testified that he was untruthful about the severity of his symptoms in the past because he was afraid of letting his wife know the extent PTSD affected him.  He noted that he did not admit to suicidal ideation until he began VA group therapy around July 2010.  The Veteran reported that his symptoms have not changed much over the years and that his PTSD manifested as constant depression,  chronic sleep impairment, obsessional rituals of checking the garage door locks multiple times per night, suicidal ideation, panic attacks one to two times per week, intrusive thoughts of Vietnam, flashbacks, difficulty concentrating, difficulty with stressful situations, and isolation.  He noted that he attends one to two social events per month but it is difficult for him and he otherwise spends most of his time alone in his office.  The Veteran stated that his wife thought he was antisocial because he isolates himself in the office when people visit their house.  The Veteran reported no new friends, difficulty with his brother-in-law, difficulty finishing household projects, being uncomfortable in crowds, and not being empathetic with his children.  

After a thorough review of the evidence, the Board finds that a 70 percent evaluation is warranted for the time period prior to May 6, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In reaching this conclusion, the Veteran's PTSD was manifested by depression, survivor's guilt, panic attacks one to two times per week, obsessional rituals which interfere with routine activities, intrusive thoughts, insomnia, hypervigilance, angry outbursts, difficulty adapting to stressful circumstances, exaggerated startle response, irritability, suicidal ideation, difficulty establishing and maintaining effective relationships, and impaired concentration.  The Veteran's speech was coherent and goal-directed, without evidence of psychosis, he denied hallucinations and delusions, and maintained a few familial and social relationships.  Although the Veteran's GAF score ranged from 50 to 65, indicating mild to severe symptoms, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The Board finds that the Veteran's disability picture does not meet the criteria for a 100 percent rating for his service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.126.  Despite significant difficulties, the evidence of record does not show that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives, or own name.  The evidence of record demonstrates that the Veteran was fully oriented, cooperative, had no impairment of thought processes or communication.  He exhibited no hallucinations or delusions, had appropriate speech, and no homicidal ideation.  Further, the Veteran maintained relationships with his wife and some friends.  As such, the Board concludes that the Veteran's symptoms reflect a 70 percent evaluation, but no more.  

Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  If the criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's PTSD, prior to May 6, 2011, is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Prior to May 6, 2011, the Veteran's service-connected PTSD was manifested by depression, survivor's guilt, panic attacks one to two times per week, obsessional rituals which interfere with routine activities, intrusive thoughts, insomnia, hypervigilance, angry outbursts, difficulty adapting to stressful circumstances, exaggerated startle response, irritability, suicidal ideation, difficulty establishing and maintaining effective relationships, and impaired concentration.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, prior to May 6, 2011, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 50 percent would be warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent, prior to May 6, 2011.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. at 507.

Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

During an August 2013 Board hearing, the Veteran stated that he wished to withdraw the appeal of the claim to entitlement to an increased rating in excess of 70 percent for PTSD, beginning May 6, 2011.  Specifically, the Veteran explained that he did not believe he met the rating criteria for a 100 percent rating for that period on appeal.  A written transcript of that hearing is associated with the Veteran's virtual records.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his appeal and, accordingly, the Board does not have jurisdiction to review the appeal.  Thus, the issue of entitlement to an increased rating in excess of 70 percent for PTSD, beginning May 6, 2011, is dismissed.  38 U.S.C.A. § 7105(d)(5).

Total Disability Rating Based On Individual Unemployability

The evidence of record raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The record reflects that the Veteran has been unemployed since April 2010.  He reported that he had worked in middle management for railroad companies for about 35 years before he retired early due to his PTSD symptoms.  Accordingly, the issue of TDIU is part and parcel of the determination of the initial evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55  (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

Entitlement to a total disability rating based on individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a Veteran is entitled to a TDIU rating, consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. 
  
TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Service connection is in effect for PTSD, now rated as 70 percent disabling.  As such, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

After military discharge, the Veteran graduated with a bachelor's degree in operational management and began working for railroad companies around 1974.  He reported that he transferred from manufacturing to office work at a railroad company around 1989 and continued working in middle management until he retired in April 2010.  Through various written statements and his testimony before the Board, the Veteran indicated that he retired earlier than he planned because intrusive memories and flashbacks caused difficulty concentrating and his occupation required relationships with coworkers.  

In a July 2010 VA Medical Center treatment note, the Veteran noted that he retired from his job because he had difficulty concentrating and repeated flashbacks interfered with his day-to-day life.   

In a September 2010 statement, the Veteran noted that his occupation required he have relationships with many levels of management within the company, which was "at odds with [] my desire to simply be left alone."  He noted that, in recent years, he was increasingly distracted at work with intrusive memories of Vietnam and felt no one at his job would understand his experience.  The Veteran reiterated that he retired early because he could "no longer function effectively in a corporate environment," due to his PTSD.  

In a June 2013 Board hearing, the Veteran testified that he was receiving mediocre performance reviews, was "jumping down the throat" of a subordinate, and felt as though he "just couldn't tolerate the situation."  In an April 2012 VA examination, the Veteran reported that difficulty interacting with others on the job led to poor reviews and "getting into trouble."

In a June 2013 statement, M.H., a VA mental health nurse practitioner stated that the Veteran suffered occupational and social impairment with deficiencies in work, family, judgment, thinking, and mood, and was unable to be gainfully employed "solely due to his ongoing PTSD symptoms."  M.H. stated that the Veteran's PTSD symptoms were chronic and not likely to change.

Considering the lay statements, medical evidence of record regarding the severe functional impairments exhibited by his service-connected PTSD, as well as his educational and employment history, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected PTSD. Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An initial evaluation of 70 percent, but no more, for PTSD for the time period prior to May 6, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

The appeal for the issue of entitlement to an increased rating in excess of 70 percent for PTSD, beginning May 6, 2011, is dismissed.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


